DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-11, 14, 17-19, 29-30, 34, 36, 37 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon et al. (US Publication 2018/0049151 A1).
In regards to claims 1 and 10, Yoon et al. (US Publication 2018/0049151 A1) teaches, a method performed by a wireless device, the method comprising: receiving Narrowband Positioning Reference Signal (NPRS) configuration information for a cell, the NPRS configuration information including at least one of a first NPRS bitmap (see paragraph 206; an NB UE processes a positioning reference signal. The NB UE receives NB positioning reference signal (PRS) configuration information configured for the NB UE, the NB PRS configuration information comprising an NB PRS bitmap indicating a pattern selecting NB PRS subframes. Each NB PRS subframe comprises an NB PRS for positioning the NB UE) for Frequency Division Duplex (FDD) mode (see FDD configuration in paragraph 126) and a second NPRS bitmap for Time Division Duplex (TDD) mode (see TDD configuration in paragraph 126), wherein the second NPRS bitmap for TDD is shorter in length than the first NPRS bitmap for FDD (see paragraphs 126 and 128; the TDD length L can be 60, 120, 180 and 240; for FDD the length can be 40, 80, 120 and 160; thus various scenarios exist where the TDD length can be shorter than FDD); responsive to determining that the cell operates in TDD mode, determining a NPRS configuration in accordance with the second NPRS bitmap for TDD mode; and performing measurements using the NPRS configuration (see paragraph 206; The NB UE determines, based on the NB PRS bitmap, a first NB PRS mapped in NB PRS subframes of an NB PRS reference cell, determines, based on the NB PRS bitmap, a second NB PRS mapped in NB PRS subframes of an NB PRS neighbor cell. The NB UE generates, based on the first NB PRS and the second NB PRS, a reference signal time difference (RSTD) measurement, and transmits the RSTD measurement).
In regards to claims 2 and 11, Yoon teaches, transmitting a capabilities indication indicating the wireless device supports TDD mode (see paragraph 41; The 3GPP LTE standard supports radio frame structure type 1, which is applied to Frequency Division Duplex (FDD), and radio frame structure type 2, which is applied to Time Division Duplex (TDD)).
In regards to claims 5 and 14, Yoon teaches, wherein determining the NPRS configuration includes mapping the second NPRS bitmap to subframe numbers (see paragraph 174; the predetermined subframes (or NB-PRS non-transmission subframe) may be an uplink subframe and a special subframe determined by a TDD configuration. That is, in a TDD system, it may be defined that an NB-PRS transmission subframe is included in the downlink subframes; see paragraph 206; Each NB PRS subframe comprises an NB PRS for positioning the NB UE. The NB UE determines, based on the NB PRS bitmap, a first NB PRS mapped in NB PRS subframes of an NB PRS reference cell, determines, based on the NB PRS bitmap, a second NB PRS mapped in NB PRS subframes of an NB PRS neighbor cell).
In regards to claims 8 and 17, Yoon teaches, transmitting at least one measurement report (see paragraph 206; The NB UE generates, based on the first NB PRS and the second NB PRS, a reference signal time difference (RSTD) measurement, and transmits the RSTD measurement).
In regards to claims 9 and 18, Yoon teaches, wherein the wireless device is a Narrowband Internet of Things (NB-IoT) FDD device configured to perform measurements on a NB-IoT TDD downlink carrier (see paragraph 152; when NB-IoT downlink subframes for transmitting a control channel and a data channel in an NB-IoT environment are excluded from an NB-PRS transmission subframe, information associated with the excluded NB-IoT downlink subframes may comply with valid downlink subframe configuration information defined in advance in the NB-IoT system. The valid downlink subframe configuration information may be included in a “DL-Bitmap-NB-r13” signaling field and may be transmitted through higher layer signaling such as an RRC or the like. The signaling field may be a bitmap having a length of 10 or 40. Based on whether a bit value is “1” or “0” in the bitmap, the system determines whether a downlink subframe is a valid downlink subframe or an invalid downlink subframe. Some invalid downlink subframes may be used for transmitting an NB-PRS).
In regards to claims 19 and 29, Yoon teaches a method performed by a network node, the method comprising: obtaining Narrowband Positioning Reference Signal (NPRS) configuration (see paragraph 213; a network including a base station may process a positioning reference signal. The network may determine a narrow-band (NB) positioning reference signal (PRS) bitmap indicating a pattern selecting NB PRS subframes. Each NB PRS subframe comprises an NB PRS for positioning an NB user equipment (UE) ) and one of Frequency Division Duplex (FDD) (see FDD configuration in paragraph 126) and Time Division Duplex (TDD) mode information associated with a cell (see TDD configuration in paragraph 126); responsive to determining that the cell operates in TDD mode, generating NPRS configuration information for the cell, the NPRS configuration information including a NPRS bitmap for TDD mode (see paragraph 206; The NB UE determines, based on the NB PRS bitmap, a first NB PRS mapped in NB PRS subframes of an NB PRS reference cell, determines, based on the NB PRS bitmap, a second NB PRS mapped in NB PRS subframes of an NB PRS neighbor cell), wherein the NPRS bitmap for TDD is shorter in length than an NPRS bitmap for FDD (see paragraphs 126 and 128; the TDD length L can be 60, 120, 180 and 240; for FDD the length can be 40, 80, 120 and 160; thus various scenarios exist where the TDD length can be shorter than FDD); and transmitting the NPRS configuration information to a wireless device (see paragraph 206; The NB UE receives NB positioning reference signal (PRS) configuration information configured for the NB UE; see paragraph 213; The network transmits, to the NB UE, NB PRS configuration information for the NB UE, the NB PRS configuration information comprising the NB PRS bitmap).
In regards to claim 30, Yoon teaches, transmit a capabilities indication indicating the wireless device supports TDD mode (see paragraph 41; The 3GPP LTE standard supports radio frame structure type 1, which is applied to Frequency Division Duplex (FDD), and radio frame structure type 2, which is applied to Time Division Duplex (TDD)).
In regards to claim 34, Yoon teaches, wherein the length of the NPRS bitmap for TDD mode is based at least in part on an available number of downlink subframes (see paragraph 173; The signaling field may be a bitmap having a length of 10 or 40. Based on whether a bit value is “1” or “0” in the bitmap, it is determined whether a downlink subframe is a valid downlink subframe or an invalid downlink subframe. Some invalid downlink subframes may be used for transmitting an NB-PRS).  
In regards to claim 36, Yoon teaches, wherein generating the NPRS bitmap for TDD mode includes removing at least one of a subframe used for uplink in TDD and a special subframe for TDD (see paragraph 119; the predetermined subframe (or NB-PRS non-transmission subframe) may be defined as an uplink subframe and a special subframe determined by a TDD configuration. That is, in a TDD system, NB-PRS transmission subframes include a downlink subframe).  
In regards to claim 37, Yoon teaches, wherein generating the NPRS bitmap for TDD includes removing a subframe used for at least one of Narrowband Primary Synchronization Signal (NPSS), Narrowband Secondary Synchronization Signal (NSSS), and Narrowband Physical Broadcast channel (NPBCH) (see paragraph 148; the predetermined subframe (or the NB-PRS non-transmission subframe) may be defined as a subframe in which one or more of a Narrowband Physical Broadcast Channel (NPBCH), a Narrowband Primary Synchronization Signal (NPSS), and a Narrowband Secondary Synchronization Signal (NSSS) are transmitted. This is to prevent a collision between an NB-PRS and an NPBCH, NPSS, or NSSS).  
In regards to claim 38, Yoon teaches derive a positioning estimate for the wireless device in accordance with a received measurement report (see paragraph 74; each LTE PRS positioning occasion may include N.sub.PRS consecutive downlink subframes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. as stated above further in view of Palanivelu et al. (US Publication 2020/0169367 A1).
In regards to claims 6-7 and 15-16, Yoon teaches all the limitations of the parent claims as stated above.  
However, Yoon fails to teach, performing measurements includes estimating Time of arrival (ToA) signals from at least one radio access node and performing measurements includes determining Observed Time Difference of Arrival (OTDOA) measurements.
Palanivelu et al. (US Publication 2020/0169367 A1) teaches, estimating Time of arrival (ToA) signals from at least one radio access node (see paragraph 50 A UE 102 may measure time of arrivals (TOAs) of the LTE PRSs received from multiple BSs 104 and report the timing measurements to a BS 104 serving the UE 102) and performing measurements includes determining Observed Time Difference of Arrival (OTDOA) measurements (see paragraph 134; a network (e.g., the network 100) may employ a new positioning reference signal for OTDOA in NB-IoT that is not based on existing LTE Release 13 NB-IoT signal and not based on LTE CRS; see paragraph 138; the slotNumberOffset and SFN_offset between a reference cell and a neighbor cell for OTDOA in NB-IoT can optionally be included in assistance data for OTDOA).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the measuring of the ToA and OTDOA as taught by Palanivelu into the teachings of Yoon.  The motivation to do so would be to improve positioning performances without causing collisions with other pre-configured network signals (see paragraph 2 in Planivelu).



Allowable Subject Matter
Claims 3-4, 12-13, 31-33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach, the capabilities indications being responsive to receiving a capabilities request and the second NPRS bitmap for TDD is less than 10 bits in length.
Relevant Prior Art
	Palanivelu et al (US Publication 2018/0097596 A1) teaches in figures 18, 19 and 20, respective methods of configuring NPRS.
	Shin et al. (US Publication 2021/0227491 A1) teaches, in figure 12 a diagram illustrating an OTDOA method for determining the location of a UE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466